t c memo united_states tax_court bstate of frederick r hoffman deceased marilyn c hoffman executor and marilyn c hoffman petitioners v commissioner of internal revenue respondent docket no filed date frank agostino susan m flynn and andrew d engel for petitioners craig connell and francis j strapp jr for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioners' and federal income taxes respectively all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues are whether petitioners have interest_income pursuant to sec_7872 from loans made to their controlled_corporation and are entitled to deduct on their tax_return real_property_taxes findings_of_fact frederick r hoffman died on date and marilyn c hoffman was duly appointed executor of his estate at the time the petition was filed mrs hoffman resided in woodville virginia petitioners were the controlling shareholders of and routinely advanced funds to hilltop stud farm inc hilltop petitioners routinely paid hilltop’s expenses with personal funds corporate and personal records reflected the advances including expense payments as increases in petitioners’ shareholder loan accounts petitioners made nine advances in three in and four in ie hilltop’s fiscal years ending march hilltop’s and federal_income_tax returns signed by mrs hoffman as its president reflected loans from stockholders of dollar_figure dollar_figure and dollar_figure respectively hilltop did not pay interest on these amounts in hilltop repaid petitioners dollar_figure of the advances they did not report any of the dollar_figure as income in that same year hilltop paid dollar_figure to electronic keyboard service for repair of mrs hoffman’s organ hilltop recorded this transaction as a repayment of petitioners’ advances and reduced mrs hoffman’s shareholder loan account by dollar_figure petitioners prepaid dollar_figure of their real_property_taxes and deducted that amount on their tax_return respondent determined that petitioners pursuant to sec_7872 had unreported interest_income of dollar_figure dollar_figure and dollar_figure in and respectively in addition respondent disallowed petitioners’ dollar_figure prepaid real_property tax deduction opinion i interest_income from loans sec_7872 recharacterizes a below-market_loan ie loan subject_to a below-market interest rate as an arm’s-length transaction in which the lender made a loan to the borrower in exchange for a note requiring the payment of interest at a statutory rate as a result the parties are treated as if the lender made a transfer of funds to the borrower and the borrower used these funds to pay interest to the lender the transfer to the borrower is treated as a gift dividend contribution of capital payment of compensation or other payment depending on the substance of the transaction the interest payment is included in the lender’s income and generally may be deducted by the borrower see 108_tc_100 sec_7872 applies to a transaction that is a below- market loan and not described in any of certain enumerated categories see sec_7872 e we discuss the requirements in turn a below--market loan requirement to determine if the below-market_loan requirement is satisfied we must ascertain whether a transaction is a loan a demand or term_loan and subject_to a below- market interest rate see sec_7872 loan requirement respondent contends that petitioners’ advances to hilltop were loans petitioners contend their advances were capital contributions for purposes of sec_7872 any transfer of money that provides the transferor with a right to repayment including an advance may be a loan see kta-tator inc v commissioner supra pincite petitioners transferred money to hilltop recording the transfers as loans in their personal and corporate records and received repayments during the years in issue contrary testimony offered by mrs hoffman was vague contradictory and unpersuasive therefore we conclude that the advances were loans for purposes of sec_7872 and the loan requirement is satisfied demand or term_loan below-market loans fit into one of two categories demand loans and term loans see sec_7872 a demand_loan includes any loan which is payable in full at any time on the demand of the lender sec_7872 a term_loan is any loan which is not a demand_loan sec_7872 the determination of whether a loan is payable in full at any time on the demand of the lender is a factual one loans between closely held corporations and their controlling shareholders are to be examined with special scrutiny see blectric neon inc v commissioner 56_tc_1324 affd without published opinion 496_f2d_876 5th cir petitioners made loans without written repayment terms to their controlled_corporation and they determined when the loans would be repaid therefore we conclude that the loans are demand loans below-market interest rate a demand_loan is a below-market_loan if it is interest free or if interest is provided at a rate that is lower than the applicable_federal_rate afr as determined under sec_1274 see sec_7872 a petitioners made loans to hilltop and hilltop did not pay interest on these loans therefore we conclude that the loans are below-market demand loans b enumerated category requirement sec_7872 f provides that sec_7872 shall not apply to any loan to which any of certain enumerated sections applies none of the enumerated sections applies to petitioners’ loans therefore we conclude that the enumerated category requirement is met and sec_7872 applies to petitioners’ loans accordingly we hold that petitioners pursuant to sec_7872 have interest_income from below-market loans they made to hilltop petitioners contend but have not established that the loans should be deducted pursuant to sec_166 as bad_debts il deductibility of prepaid taxes sec_164 allows a deduction for real_property_taxes deduction of prepaid real_property_taxes has been disallowed where a cash_basis taxpayer failed to establish that the prepayment represented assessed rather than estimated_taxes and that such taxes were due in the year they were paid see 540_f2d_821 5th cir affg per curiam 65_tc_87 petitioners have not established that their dollar_figure prepayment represented assessed rather than estimated_taxes in addition they have conceded that the dollar_figure was not due in accordingly petitioners may not deduct the dollar_figure from their income any other contention made by the parties is irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
